^Q^iaC V3L3D?/



                                                       RECEIVED IN
                                                  COURT OF CRIMINAL APPEALS

                                                        DEC 30 2014

                                                      Abel Acosta, Clerk

 owe titnwfiefc istiv ajbw

t^a^ sis;

t\V«l     Cl   QjWt          o* W\aLe£tS C_Cl>Pu       On Ujw SI, &3Zor
 XYiftA    C_QUr(-     MO, O OCR ^5 I91 •£-<
 AS X Lu^k tk^ft-H X OUaa Cu^tduk)^ MGu 4U(U X


  ujVvuKie       Unit
  Sib Fm a-g^»
                                           unit it UPWrzx # ; f3b-2 9S- fttl



   W       f-^aJfeus     ^     fcJk   UJIrrfc,